DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “non-transitory” is needed to avoid any 101 issue.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman (US 2009/0179322 A1), and further in view of Wang (1992, IEEE).
With respect to independent claim 1, Furman teaches in a computer-implemented method comprising: 
receiving a chip 205 mounted on a laminate 211 in Fig. 10; 
depositing a high-density material on the chip as disclosed in paragraph [0036]; 
depositing a thermal interface material ("TIM") 203  on the chip; 
lidding the chip and the laminate with a lid 204; but is silent with X-raying the lid, the chip, and the laminate to produce an X-ray; and measuring, using a processor, from the X-ray a bond line thickness ("BLT") of the TIM as a distance from a bottom of the lid to a top surface of the high-density material.
	in Fig. 10, Wang teaches 3D X-ray technique to find the correlation between the thickness of bump and the quality of a bond and teaches a computer in Fig. 10.  In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Furman in order to measure the thickness of desired TIM. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution. 
With respect to independent claim 9, as discussed above in the rejection justification to claim 1 above, Furman modified by Wang teaches system comprising: a memory wang teaches a computer in Fig. 10 having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: receiving a chip mounted on a laminate; depositing a high-density material on the chip; depositing a thermal interface material ("TIM") on the chip; lidding the chip and the laminate with a lid; X-raying the lid, the chip, and the laminate to produce an X-ray; and measuring, using a processor, from the X-ray a bond line thickness ("BLT") of the TIM as a distance from a bottom of the lid to a top surface of the high- density material.
With respect to dependent claims 2 and 10, Furman teaches wherein the high-density material is a material gold in paragraph [0036] with sufficiently high mass density as to be detectable by X-rays.
With respect to dependent claims 3 and 11, the limitation of “wherein the high-density material is applied at a thickness of about 5 micrometers” would be ordinary skilled art in order to deposit a plate on a chip. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 4 and 12, the limitation of “wherein the high-density material is applied to a plurality of points on the chip” is within the ordinary skilled art as an engineering design choice. See Fig. 1 of Wang. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 5 and 13, Furman teaches in paragraph [0036] wherein the high-density material is applied as a layer across the chip this would be obvious as an engineering design choice.
With respect to dependent claims 6 and 14, the limitation of “wherein depositing a high-density material comprises cleaning a surface of the chip” would be obvious in order to depositing gold layers as disclosed in paragraph [0036].
With respect to dependent claim 7, Furman teaches in paragraph [0036] wherein depositing a high-density material comprises sputtering a metal seed layer on the surface of the chip.
With respect to dependent claim 8, the limitation of “wherein depositing a high-density material comprises patterning a plurality of islands on the surface of the chip” would be obvious engineering variation see Fig. 1 of Wang.
With respect to dependent claim 15, the limitation of “wherein depositing a high-density material further comprises sputtering a metal seed layer on the surface of the chip” is well-known in the ordinary art of chip fabrications.
With respect to dependent claim 16, in Fig. 1 of Wang, Wang teaches wherein depositing a high-density material further comprises patterning a plurality of islands on the surface of the chip.
With respect to independent claim 17, as discussed above in the rejection justification to claim 1 above, Furman modified by Wang teaches a method, comprising: receiving a chip mounted on a laminate; cleaning a surface of the chip as discussed above; depositing a high-density material on the chip; depositing a thermal interface material ("TIM") on the chip; lidding the chip and the laminate with a lid; X-raying the lid, the chip, and the laminate to produce an X-ray; and measuring from the X-ray a bond line thickness ("BLT") of the TIM as a distance from a bottom of the lid to a top surface of the high-density material.
With respect to dependent claim 18, in Fig. 10 Wang teaches wherein the high-density material is a material with sufficiently high mass density as to be detectable by X-rays.
With respect to dependent claim 19, as discussed above the limitation of “wherein the high-density material is applied at a thickness of about 5 micrometers” would be obvious as an engineering design choice.
With respect to dependent claim 20, in paragraph [0036] Furman teaches wherein in place of depositing a high-density material on the chip a thin sheet of metal with high mass density is placed on the chip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884